     Case 2:19-cv-00486-MCE-DB Document 35 Filed 01/15/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       GENTRY WILIAMS,                                  No. 2:19-cv-0486 MCE DB P
12                        Plaintiff,
13             v.                                         ORDER TO SHOW CAUSE
14       J. FANNON,
15                        Defendant.
16

17            Plaintiff is a state prisoner proceeding pro se with a civil rights action under 42 U.S.C. §

18   1983. Defendant, a former correctional officer, is not represented by counsel. By an order filed

19   June 28, 2019, this court directed the United States Marshal to serve all process without

20   prepayment of costs. On June 22, 2020, the Marshal returned the summons and complaint

21   indicating service on defendant Fannon had been executed. Defendant although properly served,1

22   has not yet filed a responsive pleading.

23            Accordingly, IT IS HEREBY ORDERED that:

24            1. Defendant J. Fannon show cause, within thirty days from the date of this order, why

25   default should not be entered; and

26   ////

27

28   1
          Court records indicate that defendant Fannon accepted service on June 22, 2020.
                                                        1
     Case 2:19-cv-00486-MCE-DB Document 35 Filed 01/15/21 Page 2 of 2


 1            2. The Clerk of the Court shall forward a copy of this order to defendant J. Fannon, 697-

 2   332 Gold Run Rd, Susanville, CA 96130.

 3   Dated: January 15, 2021

 4

 5

 6

 7

 8

 9

10

11

12   DLB:9
     DB/prisoner-civil rights/Will0486.77d
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
